DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 7, 8, 10 – 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern et al (US 2013/0159506).
As to claim 1, Stern et al teaches a method of evaluating an electronic document (paragraph [0002]...content on the Internet... email, tweeting, texting or posting to a web-site or social networking site) with respect to an objective (paragraph [0001]...identifying which phrases are trending across an aggregate of users that are relevant to a specific user), comprising:
receiving (paragraph [0060]...server(s) 106a-106n of FIG. 1A) the electronic document from a client device (paragraph [0060]...one or more clients 102a-102n of FIG. 1A) via a computer network (paragraph [0060]...one or more networks 104 of FIG. 1A), the electronic document having content (paragraph [0004]...digital resources like content, URLs, domains, phrases or any entity) directed toward achieving the objective;
extracting a set of features from the content of the electronic document (paragraph [0007]...a content extractor may identify a plurality of keywords from content of one or more digital resources of the plurality of digital resources); 
evaluating (paragraph [0115]...relevance scorer and/or classifier) the features in the set using one or more machine-learned models that indicate directions and degrees of paragraph [0115]...relevance scorer and/or classifier may perform any type and form of statistical analysis or modeling of the classification data. The relevance scorer may perform any type and form of fuzzy logic matching to match an input, such as a digital resource identifier, to the classification data and/or statistical analysis or model to generate or provide a relevance score 330) to predict an outcome of the electronic document with respect to the objective (paragraph [0104]... The relevance scorer may generate a data score that identifies or estimate the validity or quality of the relevance score); 
ranking the features in the set according to the directions and degrees of correlation between the features and the predicted outcome of the electronic document (paragraph [0131]...the relevance system 405 may determine a relevancy score for each document identified in a clickstream, for ranking documents during a search);
filtering the features in the set based on the rankings of the features in the set to produce a filtered subset of features (paragraph [0183]...the keyword extractor may filter the list of phrases based on ranking, priority or weighting, such as may be specified by the phrases list. The keyword extractor may filter the list of phrases based on a predetermined threshold, such as a number of instances of identification of the phrase across content. The keyword extractor may filter the list of phrases based on temporal information and thresholds, such as a number of instances of identification of the phrase across content over a predetermined time period. The keyword extractor may filter the list of phrases based on geography. The keyword extractor may filter the list of phrases based on user profiles. The keyword extractor may filter the list of phrases based on source, such as via click streams or via the predetermined web-sites); and 
providing the predicted outcome and the filtered subset of features to the client device (paragraph [0244]...the recommendation system may comprise any type and form of interface to receive a URL 205, such as a graphical user, command line interface or programmatic interface), paragraph [0245]...the recommendation system may output the set of mapped URLs 830 via any the interface, such as displaying via a graphical user interface, output via a command line interface or via a response of a programmatic interface) the filtered subset of features adjacent to portions of the electronic document (paragraph [0233]...providing a recommendation list of URLs or links given an input or URL link is depicted. Given an input of a link or URL (e.g., an input link), the present solution may provide an output of a list of recommended content in ranked order). (Examiner Note: The recommendation system can only output/display the highest ranked features and the features under a particular threshold would not be displayed).

As to claim 2, Stern et al the method, wherein the client device (paragraph [0060]...one or more clients 102a-102n of FIG. 1A) is adapted to display (paragraph [0245]...the recommendation system may output the set of mapped URLs 830 via any the interface, such as displaying via a graphical user interface, output via a command line interface or via a response of a programmatic interface) the filtered subset of features with an indication of how the filtered subset of features contributed to the predicted outcome of the electronic document (paragraph [0198]... system may apply any of the scoring and weighting functions of any embodiments of the relevance system 300/405 described herein in combination with or otherwise to trending phrases ; paragraph [0200]... relevance engine performs relevance scoring on each content of a plurality of content corresponding to a phrase and takes an average, weighted average or other function of these scores to provide a relevance score for all content associated with a phrase).

As to claim 3, Stern et al teaches the method teaches the method, wherein evaluating the features in the set (paragraph [0115]...relevance scorer and/or classifier) further comprises:
paragraph [0112]...the classifier may classify this input to assign or designate a sub-population, class or category to each input or sets of input), a weight assigned to a feature indicating a direction and degree of correlation between the feature and the predicted outcome of the electronic document (paragraph [0139]... source weight training data 427 may include weights to assign to certain sites, and these weights may be adjusted or updated as sites are ranked and re-ranked ; paragraph [0140]... the relevance system 405 identifies users that triggered the clickstreams and includes a user weighting module 430 configured to weight the social score based on the identified users. The user weighting module 430 may assign specific weights to particular users, such as those identified as influencers (e.g., showing significant social networking reach in sharing content, etc) and/or power users (e.g., performing significant number of searches, which may influence search relevancy in a positive or negative way for other user ); and
combining the weights of the set of features to predict the outcome of the electronic document (paragraph [0142]...weighting information may be used to determine the social score and/or to determine which documents get indexed within search lists. Once a document is indexed, the relevancy score for a document is determined by a relevance system of the linking system 120 using a combination of word relevancy and the document's social score : Examiner Note: the higher the weight for a feature or set of features allows the model to more accurately predict/recommend an outcome based on said weight).

As to claim 4, Stern et al teaches the method, further comprising:
establishing a training corpus (paragraph [0139]... source weight training data 427 may include clickstreams (e.g., simulated, historical, or received in real time) for evaluating source weighting and social scores) of electronic documents and associated known outcome data describing known outcomes resulting from postings of the electronic documents on the computer network (paragraph [0139]... the source weighting module 425 may receive source weight training data 427 to test the social scoring system ...paragraph [0039]...the source weight training data 427 may include weights to assign to certain sites, and these weights may be adjusted or updated as sites are ranked and re-ranked);
extracting (paragraph [0111]...the content extractor may identify text or phrases from the description determines from and corresponding to the video content) a set of training features from contents of the electronic documents in the training corpus; and
generating the one or more machine-learned models by correlating the sets of training features (paragraph [0139]...the source weighting module 425 may receive source weight training data 427 to generate an initial social score, or to test the social scoring system. The source weight training data 427 may include weights to assign to certain sites, and these weights may be adjusted or updated as sites are ranked and re-ranked. In some embodiments, the source weight training data 427 may include clickstreams (e.g., simulated, historical, or received in real time) for evaluating source weighting and social scores) extracted from the contents of the electronic documents in the training corpus and the associated known outcome data (paragraph [0115]...the relevance scorer and/or classifier may perform any type and form of statistical analysis or modeling of the classification data)

As to claim 5, Stern et al teaches the method, further comprising:
posting the electronic document on the computer network (paragraph [0108]...a global action comprises a user posting a digital resource to a web-site. In some embodiments, a global action comprises a user posting, sharing or provide a digital resource or digital resource identifier via, in or to a social networking site);
receiving outcome data describing responses to the posting of the electronic document on the computer network with respect to the objective (paragraph [0166]... [0166] The server may identify any other data about the user and/or traffic data as described above in connection with FIGS. 2 and 4A. For example, the server may determine if a user is an influencer or meets certain criteria for increased weighting. The server may assign an appropriate weight to this user's social clicks, e.g., in determining a document's social score. In some embodiments, the server may determine, based on traffic data, if a number of clicks are social clicks that may contribute to a social score, or if a click is triggered from a website identified as a top site and/or a social website. The server may assign a greater weight to social clicks arising from a top site and/or a social website. In certain embodiments, the server may track the number of corresponding clicks from a document, and the distribution of source websites that triggered the clicks); and
selectively revising the machine-learned models based on the outcome data (paragraph [0197]...a content selector 620 may use this list to identify the most relevant content to provide or server the user ; paragraph [0115]...the relevance scorer may determine how relevant the digital resource identified by the digital resource identifier is to the user identified by the user id based on that users previous interaction with digital resources as may be represented or reflected in the classification data and/or statistical analysis or model).

As to claim 7, Stern et al teaches the method, wherein extracting the set of features (paragraph [0007]...a content extractor may identify a plurality of keywords from content of one or more digital resources of the plurality of digital resources) from the content of the electronic document (paragraph [0002]...content on the Internet... email, tweeting, texting or posting to a web-site or social networking site) comprises:
extracting phrase-related features indicating presence of distinctive phrases in the content of the electronic document (paragraph [0018]...a content extractor may identify, for each of the plurality of clicks, in content identified from decoding the encoded URL links, a plurality of phrases that correspond to a predetermined set of keywords), the phrase-related features indicating categories corresponding to the distinctive phrases and paragraph [0114]...the classifier may classify keywords and/or phrases from these URLs or content associated therewith into categories or classes. The classifier may classify into categories or classes based time and/or date of interaction with encoded URLs).

As to claim 8, Stern et al teaches the method, wherein providing the predicted outcome (paragraph [0104]... The relevance scorer may generate a data score that identifies or estimate the validity or quality of the relevance score) to the client device comprises:
providing a user interface for display on the client device (paragraph [0245]... such as displaying via a graphical user interface), the user interface identifying a plurality of distinctive phrases in the content of the electronic document paragraph [0114]...the classifier may classify keywords and/or phrases from these URLs or content associated therewith into categories or classes. The classifier may classify into categories or classes based time and/or date of interaction with encoded URLs) and, for each identified distinctive phrase, indicating an influence of the distinctive phrase on the predicted outcome of the electronic document with respect to the objective (paragraph [0216]...the influence tracker may be designed and constructed to interface to, communicate with or integrate to keyword extractor, user tracker and/or click tracker. The keyword extractor, user tracker and click tracker may be designed and constructed to work in cooperation or in conjunction with the influence tracker. In some embodiments, the keyword extractor, user tracker, click tracker and influence tracker 720 are combined or constructed into a single application, component, module or system. Any of the above embodiments may be generally referred to as an influence system or the influence tracker 720).

Claim 10 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above.

Claim 11 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above.

Claim 12 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above.

Claim 13 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above.

Claim 14 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above.

Claim 16 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above.

Claim 17 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above.

Claim 19 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above.

.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (US 2013/0159506) in view of Scholtes (US 2014/0156567).
As to claim 6, Stern et teaches a method of evaluating an electronic document with respect to an objective, comprising: extracting a set of features (paragraph [0007]...a content extractor may identify a plurality of keywords from content of one or more digital resources of the plurality of digital resources) from the content of the electronic document.
Stern et al fails to explicitly show/teach that wherein extracting the set of features from the content of the electronic document comprises: extracting syntactic factors 
However, Scholtes teaches paragraph [0006] that a computer program product for automatic document classification, including an extraction module configured to extract structural, syntactical and/or semantic information from a document and normalize the extracted information; a machine learning module configured to generate a model representation for automatic document classification based on feature vectors built from the normalized and extracted semantic information for supervised and/or unsupervised clustering or machine learning.
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for Stern et al to extract a set of features from the content of the electronic document to comprise extracting syntactic factors describing a structure of sentences in the content of the electronic document; extracting structural factors relating to structure and layout of the content of the electronic document; and extracting semantic factors relating to meaning of the content in the electronic document, as in Scholtes, as it is well known to extract multiple features so that the machine learning module can better predict and/or classify.

Claim 15 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above.


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (US 2013/0159506) in view of Spasojevic et al (US 2016/0203523).
As to claim 9, Stern et al teaches a method of evaluating an electronic document (paragraph [0002]...content on the Internet... email, tweeting, texting or posting to a web-site or social networking site).
Stern et al fails to explicitly show/teach that the electronic document is a recruiting document, the objective relates to demographic information of people responding to the recruiting document, the predicted outcome predicting characteristics of reader responses to the electronic document, and indicating a likelihood that the electronic document will achieve the objective.
However, Spasojevic et al teaches the method, wherein the electronic document is a recruiting document, the objective relates to demographic information (paragraph[0056]...demographics); of people responding to the recruiting document (paragraph [0058]... in the case of recruiting, the query is a list of skills and experience desired in a candidate) , and the machine-learned models indicate directions and degrees of correlation between phrases in recruiting documents and demographic information (paragraph [0057]....In the case of expert recommendations, the query is a set of criteria such as expertise in certain topics or keywords of interest to the inquiring user) of people who respond to the recruiting documents (paragraphs [0052]- [0058]).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for Stern et al’s electronic document is a recruiting document, the objective relates to demographic information of people  

Claim 18 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BRANDON S COLE/Primary Examiner, Art Unit 2122